Citation Nr: 0425813	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-00 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from June 1965 
until June 1969.  The record shows that he served in Thailand 
from June 1968 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for PTSD.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant argues that he has PTSD, as a result of events 
occurring during his active service with the U.S. Air Force 
in Thailand from June 1968 to June 1969.  Having carefully 
considered all of the evidence of record, the Board finds 
that it must remand this matter, to ensure that the record is 
complete in accordance with applicable law.  Veterans Claims 
Assistance Act (VCAA); codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


With regard to PTSD, requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(d) 
(2002).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Once independent 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record.  A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

It has been held that a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau; Cohen v. Brown, 10 Vet. App. 
128, 142 (1997). 
The appellant in this case was afforded a VA examination in 
May 2002, and he was diagnosed with "panic disorder with 
agoraphobia, dysthymia".  In contrast, the appellant's VA 
medical records dated in December 2001 contain a diagnosis of 
PTSD.  Furthermore, the appellant's private medical records 
dated in May 2002 and July 2002 diagnose the appellant with 
"generalized anxiety disorder, mild to moderate" and 
"PTSD" respectively.  However, to the extent that the 
appellant is diagnosed as having PTSD, there is presently 
insufficient evidence of record to find whether he was 
subjected to a qualifying stressor, such as is predicate in 
38 C.F.R. § 3.304(f).  

The appellant alleges that while he was stationed in Thailand 
and assigned in an administrative support position, his 
office was next to the "flight line," where he witnessed, 
or was aware of the following events:

1.  At some point between June to September 1968, a 
pilot was forced to abort his takeoff, and ejected as 
the aircraft began to roll, forcing him to be propelled 
into the ground as he ejected; 

2.  At some point between March to June 1969, two ground 
crewmen were "sucked into" an aircraft engine of an F-
111 or F-105 aircraft;

3.  At some point between June to September 1969, an EB-
66 aircraft crashed.

The appellant has also alleged that he witnessed, or was 
aware of the killing of a Thai youth, as he walked on the 
runway.  The appellant reported that the youth was shot by an 
air patrolman, and that because the youth was apparently 
carrying explosives, he disintegrated as he detonated the 
explosives.  

The record indicates that while the appellant has provided 
statements from other airmen who were stationed at the air 
base during his assignment, and that some of these 
individuals recall these or similar instances, the appellant 
has not provided any information as to the names of the 
individual involved in the cited incidents, his proximity to 
the events, or how he became aware of them.   
As noted above, a physician's opinion diagnosing PTSD is not 
sufficient to verify the occurrence of a claimed stressor.  
Hence, the probative value of the current diagnosis of PTSD 
cannot be ascertained, absent corroboration of the claimed 
stressor.  

The appellant will therefore be afforded an additional 
opportunity to provide substantiating detail as to his 
claimed stressors.  The appellant must provide the specific 
dates, locations, witnesses, and names of the parties 
involved in such events to the best of his recollection.  It 
has been held in this regard that "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996), and 
that it is the appellant's responsibility to present and 
support a claim for VA benefits.  Furthermore, it is 
incumbent upon the appellant to cooperate in any way that 
will facilitate the RO's efforts in developing this claim, to 
include providing the requested information.  38 C.F.R. §§ 
3.158, 3.655 (2003).

Thereafter, and if appropriate, the appellant should be 
afforded a VA psychiatric reexamination for purposes of 
determining the nature and etiology of any current 
psychiatric disability, to include PTSD.  38 C.F.R. 
§ 3.159(c)(4)(i) (2003).  

Accordingly, this case is remanded for the following:

1.  The appellant should be requested to 
provide a detailed statement of the full and 
complete circumstances surrounding any 
claimed in-service stressor events, in 
particular:  

a.  At some point between June to 
September 1968, a pilot was forced 
to abort his takeoff, and ejected as 
the aircraft began to roll, forcing 
him to be propelled into the ground 
as he ejected; 

b.  At some point between March to 
June 1969, two ground crewmen were 
"sucked into" an aircraft engine 
of an F-111 or F-105 aircraft;

c.  At some point between June to 
September 1969, an EB-66 aircraft 
crashed.

The appellant is also at liberty to 
provide information as to any other 
stressor or in-service event which he 
alleges caused him to have a psychiatric 
disorder, including PTSD.  However, as 
to all claimed stressors, the appellant 
is specifically advised that he should 
provide information including, but not 
limited to, the specific dates, 
geographic locations, parties involved, 
and witnesses to such events.  As 
discussed above, the appellant should be 
notified that the duty to assist in the 
development and adjudication is not a 
one-way street, and the appellant must 
cooperate with the RO's efforts in 
developing this claim, to include 
providing the aforementioned 
information.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996); 38 C.F.R. §§ 
3.158, 3.655 (2003).

2.  If the appellant provides a 
statement of the full and complete 
circumstances of any claimed in-service 
stressor event(s), then an attempt should 
be made to verify such claimed in-service 
stressor event(s).  Specifically, the RO 
will provide the appellant's account of 
claimed stressors, occurring between June 
1968 to June 1969, with the 355th 
Tactical Fighter Wing, APO SF 96273, at 
Takhli, Thailand to:

The Air Force Historical Research 
Agency
600 Chennault Circle
Building 1405
Maxwell Air Force Base, AL
36112-6424
U.S. Armed Forces Service Center for 
the Research of Unit Records 
(USASCRUR) 

and request that those agencies provide 
any after-action reports, daily 
summaries, duty officer logs, accident 
reports, or other corroborative data.  

3.  If corroboration of any of the claimed 
stressors is obtained, the RO should arrange 
for a VA mental disorders examination of the 
appellant to determine the nature and extent 
of any current psychiatric disorders, to 
include PTSD.  All indicated studies, tests 
and evaluations deemed necessary should be 
performed.  The examiner should report a 
multi-axial diagnosis, identifying all 
current mental disorders.  The appellant's 
claims file, and a copy of this remand, 
should be provided to the examiner for review 
in conjunction with the examination, and the 
examiner must acknowledge receipt and review 
of this material in any opinion rendered.  
The examiner should be requested to review 
the results of the examination along with all 
material in the appellant's claims file, and 
provide an opinion as to whether any 
currently present acquired mental disorder(s) 
is (are) etiologically related to service.

With respect to the appellant's claimed PTSD, 
a diagnosis of PTSD under DSM-IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify the 
specific verified stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis was 
not made.

4.  The appellant's claim of entitlement to 
service connection for psychiatric 
disability, to include PTSD should then be 
reviewed and if the benefits sought on appeal 
remain denied, then the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
as well as any amendments to those 
regulations.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The appellant is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the appellant does not report for the 
aforementioned examinations, or otherwise fails to fully 
cooperate in VA's efforts to develop this matter, 
documentation should be generated which shows such efforts.  
It should also be indicated whether any notice that was sent 
was returned as undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




